Citation Nr: 0723451	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  97-03 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory problems, to 
include as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
cervical and lumbar disorder, to include arthritis; and if 
so, whether service connection is warranted on the merits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
to June 1988, and on active duty from January 1989 to January 
1993, to include service in Southwest Asia.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, as well as subsequent actions of the RO in 
Roanoke, Virginia, following the veteran's relocation.
 
 
FINDINGS OF FACT 
 
1.  There is no medical evidence of a causal link between the 
veteran's migraine headaches and any incident of service, and 
her headaches have been linked to a diagnosed condition. 
 
2.  The veteran does not have a disorder manifested by memory 
problems. 
 
3.   Resolving reasonable doubt in the appellant's favor, 
cervical and lumbar mechanical pain with arthritis is related 
to service, and is aggravated by her service connected 
fibromyalgia.
 
 



CONCLUSIONS OF LAW 
 
1.  A chronic disorder manifested by headaches was not 
incurred in or aggravated by service, nor is such a disorder 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2006).
 
2.  A chronic disorder manifested by memory loss was not 
incurred in or aggravated by service, nor is such a disorder 
due to an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.
 
3.  Cervical and lumbar mechanical pain with arthritis was 
incurred in service and is aggravated by a service connected 
disorder.   38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 
 
I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. 
 
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2004 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  In April 
2006, the RO provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date with respect to the 
headache and memory loss claims is harmless because the 
preponderance of the evidence is against these claims for 
service connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
As for the cervical and back disorders, it is premature to 
address whether the failure was prejudicial before the RO has 
an opportunity to assign an effective date and a rating in 
light of the decisions made below.  The veteran may, of 
course, appeal any adverse finding made by the RO.
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38  
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of her claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claims. 
 
II.  Service connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the veteran alleges that she suffers 
from numerous disabilities which are a manifestation of 
undiagnosed illness resulting from her service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.  She 
seeks service connection for these illnesses pursuant to 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

A.  Headaches

Background

Service medical records show complaints of headaches in 1989 
associated with salpingitis and pelvic inflammatory disease.  
In September 1992, she complained of headaches but denied 
visual disturbances and vomiting.  

The service medical records are negative for a diagnosis of 
migraine headaches.

VA medical records dated in 1995 indicate complaints of 
headaches with the veteran giving a history of headaches 
since 1992.  

A statement dated October 1995 from Melissa Landry indicated 
she knew the veteran for two and a half years and she 
complained of headaches the whole time she knew her.  

An October 1995 statement from Barbara Haygood indicated that 
she knew the veteran for two years and she missed class due 
to headaches.  

At a June 1999 VA neurology examination the veteran reported 
that she thought that the water she drank while serving in 
Saudi Arabia was contaminated with fuel or had a fuel taste 
to it, and that she was exposed to oil smoke in the Gulf.  

The veteran localized her headaches in the occipital and 
cervical region on the left.  She stated that they were 
pounding in character with a frequency of four or five 
headaches per month, each one lasting two to four days.  They 
were associated with scotomata, nausea, vomiting, 
hyperacusis, and photophobia.  She reported a family history 
of migraine headaches.  After examination, the diagnosis was 
classic migraine headaches.

At a March 2005 VA examination the examiner noted the veteran 
reported weekly prostrating headaches which lasted one to two 
days.  The examiner indicated that the claims folder was 
reviewed.  It was noted the veteran was treated in 1992 for a 
headache without visual disturbance, but found was no 
continuing treatment of headaches until 1995.  The examiner 
opined that the veteran's headaches were not likely due to 
her military service.  

An April 2005 VA examiner noted that the veteran's headaches 
were due to a known diagnostic entity.  They were migraines 
and that she did not have an undiagnosed illness.

In an April 2006 addendum, a VA examiner again noted that the 
claims file was reviewed and the veteran was treated in 1992 
for a headache without visual disturbance.  The examiner 
opined that the veteran's migraine headaches were not at 
least as likely as not due to her military service.  

Analysis

The Board finds that the preponderance of the evidence is 
against service connection for migraine headaches on either a 
direct basis or under the provisions for Persian Gulf claims.  
Initially, to whatever extent the veteran has headaches, they 
have been ascribed a diagnosis, migraine headaches, which 
precludes service connection under the statutes and 
regulations governing claims based upon service in the 
Persian Gulf, which require an undiagnosed illness.

To the extent that the veteran is claiming service connection 
for migraine headaches on a direct basis, there is no 
competent evidence that her current disability had its onset 
in service.  Service medical records show the veteran was 
treated in 1992 for a headache without visual disturbance.  
Migraines were not diagnosed in service.  In light of the 
fact that post service records show no care for headaches 
until 1995 the examiner concluded that they were not likely 
due to her military service.

In this case, there is nothing in the claims file, other than 
the veteran's own contentions, which would tend to establish 
that migraine headaches are related to her active military 
service.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection; however, 
as she is not trained in the field of medicine, she is not 
qualified to express an opinion regarding any medical 
causation of her condition.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Hence, the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The benefit sought on appeal is denied.

B.  Memory problems

Background

Service medical records indicate that in September 1992 the 
veteran was seen after being involved in a motor vehicle 
accident the day before.  The veteran reported memory 
"blanks."  Examination revealed no objective memory 
difficulties.  In her November 1992 Report of Medical 
History, the veteran denied a history of memory loss and 
amnesia.  Memory difficulties were not noted on her 
separation examination.

In April 1998 VA neuropsychological testing was administered.  
In May 1998 it was reported that the veteran was oriented in 
all five spheres.  Comprehension, repetition, naming, 
construction, calculations, and judgment fell within the 
normal range.  Attention was severely impaired and memory was 
mildly impaired.  The examiner thought that there may have 
been a language/communication barrier.

At a June 1999 VA mental disorders examination, the examiner 
indicated that regarding memory loss and impairment, the 
veteran could not remember one out of the three items after 
five minutes and she was not able to calculate.  She did 
report having times when she could not remember things very 
well at home.  She stated she would frequently check the 
doors several times and would sometimes forget and leave the 
stove burner on, one time starting a fire at home 
accidentally.  She indicated she also had times when she had 
to wash her hands several times in one day because she was 
worried about bacteria.  The examiner felt that the memory 
impairment could be related to major depression.  

At a June 1999 VA neurological disorders examination, the 
examiner indicated that in terms of the veteran's memory 
loss, she stated "Most of the time, I don't remember what 
I'm doing."  She complained of decreased concentration.  She 
also complained she could read a passage and then not 
remember the content of the passage later.  

The examiner noted the veteran was alert and oriented times 
four with fluent speech.  She was able to name objects well.  
Her judgment was good.  Her abstraction was good.  She was 
able to do serial sevens five times with one error.  She was 
able to name the months in reverse order without error.  She 
was able to remember two out of three objects in three 
minutes and with coaxing, was able to remember all three 
objects in three minutes.  The diagnosis was normal memory to 
formal testing.  

At a September 1999 VA general medical examination, the 
examiner noted the veteran was normal in behavior and 
comprehension and memory were intact.  

At a September 2001 VA mental disorders examination, the 
veteran was oriented to time, date, place, and person.  
Immediate recall was intact and showed no recent or remote 
memory deficits.  The veteran was able to recall three 
objects immediately in five minutes, and in fifteen minutes 
without much difficulty.  The veteran also had no difficulty 
recalling significant past events in life.  Attention and 
concentration span was intact and digit span testing was 
normal.  She was able to spell backwards six letter words 
without any problems and was able to do simple calculations 
without much prompting.  

At an April 2005 VA neuropsychological assessment, the 
examiner noted that the veteran cooperated with test 
procedures and the majority of test data was thought to 
accurately reflect current ability levels; however, it was 
noted that the veteran appeared quite tired during the 
administration of the Category Test; results of that test 
were of questionable validity.  Basic abstraction fell within 
the normal range, complex abstract reasoning fell within the 
impaired range; however, the examiner opined that the test 
results were of questionable validity.  

The veteran was fully oriented and immediate verbal and 
visual spatial memory scores fell within the average range 
compared to age peers.  Thirty minute delayed memory was 
intact across stimuli.  It was noted that she sometimes 
recalled more information 30 minutes later than she could 
immediately after the initial stimulus presentation.  The 
veteran's overall mathematical ability fell within the low 
average range.  There was no evidence found for 
constructional dyspraxia.

The examiner concluded that the veteran's affective status 
appeared to be adversely affecting her cognitive functioning.  
Evidence typical of transient affective factors such as 
fluctuating attention was documented.  While she did perform 
poorly on some tests, the examiner noted, her memory scores 
actually fell within the average range.  The examiner stated 
that due to her high level of distress, no compelling 
argument could be made for an organically based cognitive 
impairment at this time.



Analysis

Service connection for depression was denied in a March 2000 
rating decision.  The veteran did not appeal.  Hence, that 
decision is final, and any question of entitlement to service 
connection for memory loss due to depression is not before 
the Board.  38 U.S.C.A. § 7105.

Service medical records do not show a disability manifested 
by memory loss.  The veteran did not indicate memory loss in 
her November 1992 Report of Medical History and the 
separation examination did not find a disability manifested 
by memory loss.  VA examinations and testing dated June 1999, 
September 1999, and September 2001 found no disability 
manifested by memory loss.  Comprehension and memory were 
noted as intact.  The April 2005 VA examiner indicated that 
while the veteran did perform poorly on some tests, her 
memory scores actually fell within the average range.  The 
examiner stated that due to her high level of distress, no 
compelling argument could be made for an organically based 
cognitive impairment at this time.

In the absence of proof of a present disability manifested by 
memory loss there is no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In Brammer, the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Id. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.

As is noted above, the veteran asserts that she is entitled 
to service connection for a disability manifested by memory 
loss, to include as due to an undiagnosed illness; however, 
there is no medical evidence of record, which establishes 
that the veteran currently has this disability.  Under these 
circumstances, there is no basis on which to grant service 
connection.



C.  Musculoskeletal disorders of the cervical and lumbar 
spine, to include arthritis

Background

The veteran is service connected for fibromyalgia of multiple 
joints.

Service medical records dated in September 1989 indicate the 
veteran was seen for various complaints to include back pain 
and was diagnosed with pyelonephritis.  January 1990 x-rays 
of the lumbar spine were unremarkable.  

In March 1990, the veteran was seen for a history of low back 
pain since doing sit ups on a concrete surface in October 
1989.  X-rays and a computerized tomography scan were within 
normal limits.  The impression was low back pain - etiology 
unclear.  

The veteran was diagnosed with mechanical back pain on 
numerous occasions in-service beginning in February 1991.

The veteran was seen in January 1992 for complaints of low 
back pain, back spasms, and difficulty bending.  In February 
1992, the veteran was seen for complaints of neck and back 
pain.  It was noted that lumbosacral and cervical scans were 
within normal limits.  The assessment was mechanical low back 
pain.  

In April 1992, the veteran was seen for mechanical low back 
pain.  She complained of back pain for two years after 
falling on her left side while doing physical training.  The 
veteran was given a TENS unit to wear from physical therapy.  
A May 1992 radiologic report revealed a narrowed T12, L1 
joint space.  

In July 1992, the veteran was seen for complaints of neck, 
arms, and back stiffness for three days.  In August 1992, the 
veteran was again seen for complaints of lower and upper back 
and neck pain.  The assessment was fibromyalgia.  

In September 1992, the veteran was seen for complaints of 
neck, shoulder, and knee pains.  The impression was 
questionable seronegative arthritis versus chronic pain 
syndrome.  

A November 1992 neurology report indicated history of joint 
pain dating to 1991.  Following examination the impression 
was diffuse musculoskeletal pain, psychological disturbances 
of unclear etiology.  The examiner found no objective 
evidence of disease.

While the appellant reported complaints of back pain, 
clinical evaluation of her spine in November 1992 revealed 
normal findings.

VA medical records dated 1994 through 1996 show treatment for 
joint pain and stiffness to include physical therapy.

At a June 1999 VA examination, the veteran underwent 
examination to include x-rays and MRI.  The examiner 
diagnosed multilevel degenerative disc disease with nerve 
root impingement at right L1-L2 and left L2-L3, and left L3 
nerve root associated with disc herniation at L3-L4; 
degenerative arthritis at C5-C6 and C6-C7 with multilevel 
degenerative disc disease of the cervical spine with bulge in 
the disc effacing cord at C5-C6 with left C6 impingement.  

A July 1999 MRI of the lumbar and cervical spine conducted by 
Hampton Roads Radiology Associates, P.C., showed small 
central disc protrusion at C4-5 without cord impingement.  
There was diffuse posterior bulging of the disc annulus at 
L1-2 with mild accompanying spondylosis; right posterolateral 
intraforaminal disc protrusion oat L1-2 contiguous to the 
exiting nerve root in the lateral aspect of  the neural 
foramen; left posterolateral intraforaminal disc protrusion 
at L2-3 contiguous to the exiting left L2 nerve root in the 
lateral aspect of the neural foramen; left posterolateral 
intraforaminal disc protrusion at L3-4 with associated tear 
of the disc annulus, this protrusion was contiguous to the 
exiting left L3 nerve root in the neural foramen; mild 
posterior bulging of the disc annulus at L4-5; and no 
evidence of central canal stenosis.

At a November 2001 VA fibromyalgia examination, the examiner 
indicated that the claims file showed evidence of several 
testings for rheumatoid arthritis and other connective tissue 
disease.  All test results were found to be within normal 
limits.  The examiner noted that there was no documentation 
in the claims file to suggest documented cases of arthritis.  
Primarily she was given a diagnosis of fibromyalgia dating 
back as far as 1993 and that was consistent with the 
examination that was performed in November 2001.  X-rays 
showed degenerative joint disease of the lumbar, cervical, 
and thoracic spine.

VA treatment records show treatment for lumbar and cervical 
degenerative disease to include epidural steroid injections.  
The veteran was also treated for fibromyalgia.  A November 
2002 consultation sheet showed provisional diagnosis of 
herniated discs involving the neck and low back.  An October 
2003 MRI of the lumbar spine revealed degenerative changes of 
the lumbar spine.  

Undated MRIs of the cervical and lumbar spine were conducted 
at Chesapeake Radiologists, LTD.  The lumbar spine impression 
noted mild degenerative disc disease of the lumbar spine 
without significant central stenosis, possible small annular 
tears within the left lateral position at the L3/4 and L4/5 
levels; and minimal degenerative facet change lower lumbar 
spine.  Among the multiple cervical spine impressions was 
moderate degenerative disc disease and vertebral spurring.

Following a March 2005 VA examination an assessment of 
fibromyalgia and degenerative joint disease of the cervical 
and lumbar was entered.  The examiner opined that the 
veteran's lumbar and cervical spine disorders were more 
likely than not manifested during military service. 

In April 2005 a VA examiner opined that the veteran's 
fibromyalgia aggravated the appellant's neck and back pain.

In an April 2006 addendum, the examiner opined that the 
veteran's degenerative joint disease of the spine did not 
manifest within one year of separation from military service.

Analysis

Service connection for arthritis of the cervical and lumbar 
spine was denied in a rating decision dated in March 1993.  
The veteran was notified of the decision but did not appeal.  
The veteran requested that her claims be reopened in 1995.  
By a rating decision dated in February 1996, the veteran's 
request was denied.

Service connection for the claims may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  In 
this case, in light of the evidence detailed above finding a 
link between the appellant's disorders and service the Board 
finds that the claims should be reopened.  38 C.F.R. § 3.156.

Turning to the merits of these claims, the Board finds that 
service connection is warranted under the doctrine of 
reasonable doubt.  In this respect the service medical record 
are replete with multiple findings of mechanical back pain.  
Further, in May 1992, while on active duty, the appellant was 
found to show radiological evidence of joint space narrowing 
on x-ray study.  While subsequent studies have questioned 
these finding, a March 2005 VA examiner opined that the 
appellant's cervical and lumbar disorders were more likely 
than not manifested during her military service.  Further, in 
April 2004, a VA examiner opined that the appellant's service 
connected fibromyalgia aggravated these disorders.  
Accordingly, while there is evidence to the contrary, the 
evidence is in equipoise.  Hence, after resolving reasonable 
doubt in the veteran's favor, the Board grants service 
connection for cervical and lumbar mechanical pain with 
arthritis.




ORDER

Entitlement to service connection for migraine headaches, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disorder manifested 
by memory problems, to include as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for cervical and lumbar 
mechanical pain with arthritis is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


